DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-6, 8-12, 15-17, 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “a grid structure on a backside surface of the dielectric layer facing away from the semiconductor substrate, the grid structure comprising a plurality of grid lines spaced from each other, wherein each of the plurality of grid lines comprises a lower portion and an upper portion over the lower portion, and the lower portion is made of a different material than the upper portion; and a plurality of convex dielectric lenses alternately arranged with the plurality of grid lines of the grid structure on the backside surface of the dielectric layer, apexes of the plurality of convex dielectric lenses being lower than top ends of the plurality of grid lines of the grid structure, wherein the lower portion of each of the plurality of grid lines has a refractive index higher than a refractive index of each of the plurality of convex dielectric lenses” along with other limitations of the claim.
Regarding claim 12, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “a patterned second dielectric layer on the backside surface of the first dielectric layer, the patterned second dielectric layer having a plurality of portions alternately arranged with plurality of convex dielectric lenses, wherein from a cross-sectional view, one of the plurality of convex 4dielectric lenses has a curve meeting the patterned second dielectric layer at a bottommost position of the one of the plurality of convex dielectric lenses, wherein the patterned second dielectric layer has a refractive index lower than a refractive index of the first dielectric layer” along with other limitations of the claim.
Regarding claim 17, the prior art of record does not disclose or fairly suggest an image sensor device satisfying “the plurality of lower grid lines 5being formed of a second dielectric material having a lower refractive index than the first dielectric material, and each of the plurality of convex dielectric lenses has a lower refractive index than the second dielectric material” along with other limitations of the claim.
The closest prior art of record are Kuriyama (US 2005/0056901 A1), Nakamura et al. (US 2012/0267743 A1).  
Kuriyama teaches an image sensor (Fig. 8E of Kuriyama) with a plurality of photo pixels.  The image sensor comprises: a first dielectric layer (59) is formed on the backside surface of the substrate; a convex dielectric lens on the first dielectric layer, a dielectric wall (72) surrounding the dielectric lens.  However, Kuriyama does not teach the relative refractive indices of the lens, the first dielectric layer and the second dielectric layer as recited in the claims.  Nakamura teaches an image sensor (Figs. 9-10 of Nakamura) comprising a dielectric lens (410/510) in a grid formed of plurality of dielectric layers (403-409 and 503-509).  However, the profile, position, and refractive indices of the dielectric lenses and dielectric layers do not satisfy all the requirements of the claims.  Moreover, there is no obvious motivation to combine these prior arts, or modify them to meet all of the limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822